
	
		II
		111th CONGRESS
		1st Session
		S. 1767
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2009
			Mr. Burr (for himself
			 and Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize a land exchange to acquire
		  land for the Blue Ridge Parkway from the Town of Blowing Rock, North Carolina,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Ridge Parkway and Town of Blowing
			 Rock Land Exchange Act of 2009.
		2.DefinitionsIn this Act:
			(1)ExchangeThe
			 term exchange means the exchange of land authorized by section
			 3(a).
			(2)MapThe
			 term map means the National Park Service map entitled Blue
			 Ridge Parkway, Proposed Land Exchange with Town of Blowing Rock,
			 numbered 601/90,000A, and dated April
			 2008.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)TownThe
			 term Town means the town of Blowing Rock, North Carolina.
			3.Land
			 exchange
			(a)In
			 generalSubject to subsections (d) and (e), the Secretary may
			 exchange approximately 20 acres of land within the boundary of the Blue Ridge
			 Parkway that are generally depicted on the map as Blowing Rock
			 Reservoir, for approximately 192 acres of land owned by the Town that
			 are generally depicted on the map as Town of Blowing Rock Exchange
			 Lands.
			(b)Map
			 availabilityThe map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
			(c)TimingThe
			 Secretary shall seek to complete the land exchange not later than 3 years after
			 the date of the enactment of this Act.
			(d)Applicable laws;
			 terms and conditionsThe exchange shall be subject to—
				(1)laws, regulations,
			 and policies applicable to exchanges of land administered by the National Park
			 Service, including those concerning land appraisals, equalization of values,
			 and environmental compliance; and
				(2)such terms and
			 conditions as the Secretary considers to be appropriate.
				(e)Equalization of
			 valuesIf the land proposed for exchange is found to be not equal
			 in value, the equalization of values may be achieved by adjusting the acreage
			 amounts identified in subsection (a).
			(f)Boundary
			 adjustmentOn completion of the exchange, the Secretary shall
			 adjust the boundary of the Blue Ridge Parkway to reflect the exchanged
			 land.
			(g)AdministrationLand
			 acquired by the Secretary through the exchange shall be administered as part of
			 the Blue Ridge Parkway in accordance with all applicable laws (including
			 regulations).
			(h)Future
			 disposition of propertyIf the Town desires to dispose of the
			 reservoir property that is the subject of the exchange, the Secretary shall
			 have the right of first refusal to acquire the property for the Blue Ridge
			 Parkway.
			
